MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision:   2014 ME 103
Docket:     Cum-13-467 & Cum-14-4
Submitted
 On Briefs: July 1, 2014
Decided:    August 7, 2014

Panel:          SAUFLEY, C.J., and ALEXANDER, SILVER, MEAD, and GORMAN, JJ.


                                MARJORIE J. GETZ et al.

                                             v.

                                   JANIS WALSH et al.

                                            and

                            DAVID M. TOURANGEAU et al.

                                             v.

                                   JANIS WALSH et al.

SILVER, J.

         [¶1]     In these consolidated appeals, Marjorie J. Getz and David M.

Tourangeau appeal from judgments entered in the Superior Court (Cumberland

County, Wheeler, J.) dismissing their petitions for judicial review pursuant to M.R.

Civ. P. 80C and 5 M.R.S. §§ 11001-11008 (2013) of two related administrative

decisions: (1) an order of the Board of Environmental Protection (Board)

summarily dismissing as untimely Getz and Tourangeau’s appeal from a decision

of the Commissioner of the Department of Environmental Protection
2

(Commissioner) granting Janis and Paul Walsh a permit to construct a pier on their

property pursuant to the Natural Resources Protection Act, 38 M.R.S. §§ 480-A to

480-HH (2013); and (2) a decision of the Commissioner dismissing Getz and

Tourangeau’s petition to revoke the Walshes’ permit.

      [¶2] Contrary to Getz and Tourangeau’s arguments on appeal, the Board did

not err in concluding that Getz and Tourangeau were not “abutters” entitled to

notice of the Walshes’ permit application pursuant to 2 C.M.R. 06 096 002

§§ 1(A), 14 (effective April 1, 2003). See Forest Ecology Network v. Land Use

Regulation Comm’n, 2012 ME 36, ¶ 28, 39 A.3d 74 (“In reviewing an agency’s

interpretation of its own rules, regulations, or procedures, we give considerable

deference to the agency and will not set aside the agency’s interpretation unless the

regulation or rule compels a contrary interpretation.” (quotation marks omitted)).

Nor did the Superior Court abuse its discretion in declining to apply the good cause

exception we recognized in Keating v. Zoning Board of Appeals of Saco, 325 A.2d
521, 524 (Me. 1974), to extend the time for appeal from the Commissioner’s

decision granting the Walshes’ permit application. See Viles v. Town of Embden,

2006 ME 107, ¶¶ 8-11, 13, 905 A.2d 298 (noting that we review a court’s

application of the good cause exception for an abuse of discretion and identifying

factors to be considered). To the extent that Getz and Tourangeau challenge the

Walshes’ title and the authority of the Walshes’ agent, they did not raise those
                                                                                      3

arguments before the Board and therefore failed to properly preserve those issues

for appeal. See Clark v. Hancock Cnty. Comm’rs, 2014 ME 33, ¶ 22, 87 A.3d 712

(noting that issues not raised at the agency level are not preserved for appeal).

      [¶3]       With respect to Getz and Tourangeau’s appeal from the

Commissioner’s dismissal of their petition for revocation, the Legislature has given

the Commissioner sole discretion to decide whether to revoke permits.               See

1 M.R.S. § 71(9-A) (2013); 38 M.R.S. § 342(11-B) (2013); Friedman v. Bd. of

Envtl. Prot., 2008 ME 156, ¶¶ 13-16, 956 A.2d 97. The court thus properly

analogized this case to Friedman and did not err in dismissing Getz and

Tourangeau’s appeal. See 2008 ME 156, ¶¶ 13-16, 956 A.2d 97. We need not

reach Getz and Tourangeau’s other arguments with respect to their petition for

revocation.

      The entry is:

                      Judgments affirmed.



On the briefs:

      Marjorie J. Getz, pro se appellant

      David M. Tourangeau, pro se appellant

      Mary E. Costigan, Esq., Bernstein Shur, Portland, for appellees Janis and
      Paul Walsh
4

        Janet T. Mills, Attorney General, Thomas A. Harnett, Asst. Atty. Gen., and
        Margaret A. Bensinger, Asst. Atty. Gen., Office of the Attorney General,
        Augusta, for appellee Department of Environmental Protection



Cumberland County Superior Court docket numbers AP-13-27 and AP-13-37
FOR CLERK REFERENCE ONLY